          Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DIANOIA’S EATERY, LLC, d/b/a                       )
 DIANOIA’S AND PIZZERIA DAVIDE,                     )
                                                    )
 Plaintiff,                                         )
                                                    )
              v.                                    )   Civil Action No. 20-787
                                                    )
 MOTORISTS MUTUAL INSURANCE                         )
 COMPANY,                                           )
                                                    )
 Defendant.                                         )

                                     ORDER OF COURT

        AND NOW, this 27th day of August, 2020, upon consideration of Plaintiff Dianoia’s

Eatery, LLC’s Motion to Remand this declaratory judgment action seeking a declaration of

coverage against Defendant Motorists Mutual Insurance Company for losses sustained due to

COVID-19 pandemic shutdown orders, (Docket No. 8), Defendant’s Response and Brief in

Opposition, (Docket Nos. 10, 11), Plaintiff’s Reply, (Docket No. 13), Defendant’s Sur-Reply,

(Docket No. 15), the notices of supplemental authority filed by the parties, (Docket Nos. 16, 17,

18), the prior Orders of this Court entered in Dianoia’s Eatery, LLC v. Motorists Mutual

Insurance Company, Civ. A. No. 20-706, the first of which, Docket No. 3 (W.D. Pa. May 19,

2020), remanded this case pursuant to 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction

and noted in the alternative that the Court would decline to exercise jurisdiction over such action

under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. (“DJA”) after analyzing the

relevant factors set forth by the Third Circuit in Reifer v. Westport Ins. Corp., 751 F.3d 129, 134

n.4 (3d Cir. 2014) and the second Order, Docket No. 5 (W.D. Pa. May 27, 2020), which

dismissed an amended and renewed notice of removal for lack of jurisdiction under 28 U.S.C. §

1447(d) given that the case had been remanded to the state court and once again commented that

                                                1
         Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 2 of 8




it would decline to exercise subject matter jurisdiction under the DJA and the Third Circuit’s

decision in Rarick v. Federated Serv. Ins. Co., 852 F.3d 223, 229 (3d Cir. 2017), and the Court

further finding that Defendant’s third attempt to remove this matter fares no better such that the

Court will decline to exercise subject matter jurisdiction under the DJA for the reasons

previously expressed, and that this Court’s rationale is enhanced by the highly persuasive recent

decisions in Umami Pittsburgh, LLC d/b/a Umami v. Motorists Commercial Mutual Insurance

Company, Civil Case No. 2:20-cv-999, (W.D. Pa. Aug. 26, 2020) (Cercone, J.), and Greg

Prosmushkin, P.C. et al. v. the Hanover Insurance Group, Civ. A. No. 20-2561, 2020 WL

4735498 (W.D. Pa. Aug. 14, 2020) (Jones, J.), remanding cases under similar facts and

circumstances,

       ACCORDINGLY, IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand [8] is

GRANTED and this matter is REMANDED to the Court of Common Pleas of Allegheny

County, forthwith;

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED and

serve a certified copy of this Order on the Prothonotary for the Court of Common Pleas of

Allegheny County, forthwith.

       In so holding, the Court notes that “[f]ederal courts are courts of limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391

(1994). The DJA expressly provides that courts “may declare the rights and other legal relations

of any interested party seeking such declaration.” 28 U.S.C. § 2201(a) (emphasis added).

Although this case was “originally brought in state court under Pennsylvania law, the question of

whether to exercise federal jurisdiction to adjudicate the controversy [becomes] a procedural

issue under federal law.” Reifer v. Westport Ins. Corp., 751 F.3d 129, 134 n.4 (3d Cir. 2014)



                                                2
         Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 3 of 8




(citations omitted). This Court may decline to exercise jurisdiction under the DJA in situations

such as this case when there is not a parallel state action after weighing factors set forth by the

Third Circuit “bearing on the usefulness of the declaratory judgment remedy.” Kelly v. Maxum

Specialty Ins. Group, 868 F.3d 274, 282 (3d Cir. 2017). The Court of Appeals has held that the

following factors should be considered, to the extent they are relevant:

                1) the likelihood that a federal court declaration will resolve the
               uncertainty of obligation which gave rise to the controversy;

               2) the convenience of the parties;

               3) the public interest in settlement of the uncertainty of obligation;

               4) the availability and relative convenience of other remedies;

               5) a general policy of restraint when the same issues are pending in
               state court;

               6) avoidance of duplicative litigation;

               7) prevention of the use of the declaratory action as a method of
               procedural fencing or as a means to provide another forum in a
               race for res judicata; and

               8) in the insurance context, an inherent conflict of interest between
               an insurers' duty to defend in a state court and its attempt to
               characterize that suit in federal court as falling within the scope of
               a policy exclusion.

Reifer, 751 F.3d at 146. The Court of Appeals continued:

               [w]here state law is uncertain or undetermined, the proper
               relationship between federal and state courts requires district courts
               to “step back” and be “particularly reluctant” to exercise DJA
               jurisdiction. [State Auto Ins. Cos. v. Summy, 234 F.3d 131, 135-36
               (3d Cir. 2000)] (“[T]he state's interest in resolving its own law
               must not be given short shrift simply because one party or, indeed,
               both parties, perceive some advantage in the federal forum.”). The
               fact that district courts are limited to predicting—rather than
               establishing—state law requires “serious consideration” and is
               “especially important in insurance coverage cases.” Id. at 135.



                                                 3
         Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 4 of 8




Reifer, 751 F.3d at 148.     Further, “it is counterproductive for a district court to entertain

jurisdiction over a declaratory judgment action that implicates unsettled questions of state law.”

Summy, 234 F.3d at 135.

       At the outset, Defendant contends that the Court lacks discretion to decline jurisdiction

under the DJA because Plaintiff’s Complaint is truly a hybrid action seeking both damages for

breach of contract and a declaration of coverage. Defendant reasons that application of the

independent claims test set forth in Rarick v. Federated Serv. Ins. Co., 852 F.3d 223, 229 (3d

Cir. 2017) should result in this Court maintaining its virtually unflagging obligation to retain

jurisdiction over this action. The Court disagrees because Plaintiff’s single-count declaratory

judgment action simply does not state a breach of contract action against Defendant seeking

damages. As in Prosmushkin and Umami, Defendant’s attempt to recharacterize Plaintiff’s

complaint is unavailing. To this end, as Judge Jones explained:

               Defendant claims Plaintiffs’ action is in truth seeking legal, rather
               than declaratory judgment. While Plaintiffs’ Complaint contains
               factual allegations that could potentially amount to breach of
               contract, Plaintiffs do not bring a parallel breach of contract claim.
               The Third Circuit warns of legal claims that “masquerade as a
               declaratory judgment” in order to activate discretionary
               jurisdiction. Reifer at 137. However, Plaintiffs’ action is broader
               than Defendant's April 1, 2020 denial. Rather than alleging
               Defendant's denial was a breach of contract, Plaintiffs are seeking
               a more general declaration regarding their losses under an ongoing
               insurance policy caused by an ongoing pandemic. An action
               seeking declaratory judgment which would necessarily implicate
               payment by an insurer if the court finds that liability exists, does
               not automatically convert to a legal claim. Id. at 136. To use an
               example from this case, a legal claim “masquerading” as a
               declaratory claim would be one where Plaintiffs narrowly seek a
               declaration as to whether the April 1, 2020 denial by Defendant
               was proper. This would be a case which would have very obvious
               and specific damages attached to a declaration in Plaintiffs’ favor,
               and as such, declaratory relief would be indistinguishable from
               legal relief. However, in this case, a broader declaration is sought
               by Plaintiffs regarding the rights and obligations of the parties for


                                                 4
             Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 5 of 8




                 the entire duration of the insurance policy, as it continues to run
                 simultaneously with the COVID-19 pandemic.

Prosmushkin, 2020 WL 4735498, at *3 (E.D. Pa. Aug. 14, 2020); see also Umami, at 1

(“Defendants contend that removal is based upon the Court’s nondiscretionary, original,

diversity jurisdiction because Plaintiff’s Complaint ‘expressly alleges a ‘breach of contract’

claim relative to first party property coverages that seeks money damages.” Having read the

Complaint and Amended Complaint, the Court finds that Plaintiff seeks solely declaratory

relief.”).

        The same is true here because Plaintiff’s Complaint seeks a declaration that Plaintiff “is

entitled to coverage for losses, damages, and expenses caused by the COVID-19 pandemic and

the referenced Orders from Defendants, Motorists Mutual Insurance Company; and (b) such

other relief as the court deems appropriate.” (Docket No. 1-1 at 9). Plaintiff is the master of its

complaint and certainly could have, but chose not to, pursue theories for legal relief against

Defendant, including a claim for breach of contract, bad faith insurance practices, among others.

However, the fact that Plaintiff could have brought additional claims in this action does not

negate the Court’s discretion under the DJA. See Prosmushkin, 2020 WL 4735498, at *4 (“That

Plaintiffs could seek an action for breach of contract (or make any other plausible claim) does

not make declaratory judgment inappropriate, as provided for by the text of the DJA itself.”); see

also 28 U.S.C. § 2201(a) (“[A]ny court of the United States ... may declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further relief is or

could be sought.”) (emphasis added). Therefore, the Court rejects Defendant’s position that the

Court lacks discretion to decline jurisdiction over this matter under the DJA and will continue its

analysis. See id.




                                                  5
         Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 6 of 8




       As this Court previously held, it has carefully considered each of the Reifer factors

outlined above and concludes that Plaintiff’s Complaint raises novel insurance coverage issues

under Pennsylvania law, (i.e., business interruption, civil authority, extra expense,

contamination, as well as pertinent exclusions raised by the defense), which are best reserved for

the state court to resolve in the first instance. See e.g., Reifer, 751 F.3d at 148; Summy, 234 F.3d

at 135. While a high volume of these types of insurance coverage cases have been brought by

policyholders and insurance companies in state and federal courts across the country, including

multiple cases in this District, there is not yet a body of caselaw developed by Pennsylvania

courts due to the relative recency of the COVID-19 pandemic. Thus, “serious consideration”

must be given to the facts that any declaration issued by this Court as to the parties’ rights under

the insurance policy would be merely predicting how Pennsylvania courts would decide these

novel issues arising from the COVID-19 pandemic, a matter of great public concern, with little

persuasive authority from state courts on these issues. Reifer, 751 F.3d at 148.

       Both Judge Cercone and Judge Jones have reasoned similarly. In Umami, Judge Cercone

remanded after holding that:

               Because such issues have not been addressed by the
               Commonwealth’s highest court, any declaration of this Court as to
               the parties’ rights under the insurance policy would be predicting
               how Pennsylvania courts would decide the COVID-19 coverage
               issues with little or no persuasive authority from the Pennsylvania
               state courts.

Umami, at 4. Judge Jones further expounded on this rationale in Prosmushkin:

               Given the novelty of the state law issue of insurance coverage for
               losses resulting from the COVID-19 pandemic, the Pennsylvania
               state courts are clearly better equipped to settle the uncertainty of
               obligation, and it is in the public's interest for them to do so. As
               such, this Court must therefore step back and allow Pennsylvania
               state courts to resolve the uncertainty. While federal courts are
               sometimes compelled to predict state law, it is often by reason of


                                                 6
          Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 7 of 8




               original jurisdiction and a lack of discretion to remand. Here, this
               Court does have a choice to decline to predict as-of-yet
               unestablished state law and instead allow Pennsylvania to establish
               that law for itself. As to Reifer’s concern regarding public interest,
               there is a clear and strong public interest that the uncertainty of
               obligation in this case be resolved. Insurance liability related to the
               COVID-19 pandemic is likely to be the subject of a significant
               number of cases in Pennsylvania state court. Furthermore,
               clarifying whether or not certain language in insurance policies
               creates coverage for losses due to COVID-19 will impact a
               significant portion of the population operating businesses of all
               kinds throughout the Commonwealth.
                                                  …
               It is neither practical nor wise for this Court to attempt to predict
               how Pennsylvania would decide this novel and complex issue of
               state law when the discretion exists to allow Pennsylvania courts to
               address the matter for themselves.

Promushkin, 2020 WL 4735498, at *5. This Court adopts the same rationale and would further

add that insurance coverage is a creation of state law, with policy language and premium rates

being approved by the Pennsylvania Insurance Department in a highly regulated industry.

Likewise, the shut down orders and other restrictions placed on Plaintiff’s business were issued

by state and local authorities. Hence, the Commonwealth’s interest in this and similar litigation

is paramount such that a remand to state court is the appropriate course in this case.

       All told, the first, third, fourth and fifth Reifer factors strongly weigh in favor of

remanding this matter to state court and clearly outweigh the lone factor in Defendant’s favor,

i.e., its clear preference to litigate in this federal forum, as evidenced by its three attempts to

remove this action.

       For all of these reasons, this matter is hereby remanded to the Court of Common Pleas of

Allegheny County, forthwith.

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      Senior U.S. District Judge



                                                 7
         Case 2:20-cv-00787-NBF Document 19 Filed 08/27/20 Page 8 of 8




cc/ecf: All counsel of record.




                                       8
